 

Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of February 23, 2018 by and between Option Care Infusion Services, Inc.
(formerly known as Walgreens Infusion Services, Inc.), a Delaware corporation
(the “Company”), and John Rademacher (“Executive”).

 

WHEREAS, Executive and the Company are party to that certain Employment
Agreement, dated as of October 20, 2015 (the “Original Employment Agreement”)
and wish to amend and restate the Original Employment Agreement by this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend and restate the Original
Employment Agreement in its entirety as follows:

 

Section 1.       Employment. The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the date hereof and ending
as provided in Section 4 (the “Employment Period”).

 

Section 2.         Position and Duties.

 

(a)        During the Employment Period, Executive shall serve as the Chief
Executive Officer of the Company and shall have the normal duties,
responsibilities, functions and authority of such position. Executive shall
render such administrative, financial and other executive and managerial
services to the Company Group that are consistent with Executive’s position as
the Company’s board of directors (the “Board”) may from time to time direct.

 

(b)        During the Employment Period, Executive shall report to the Board and
shall devote Executive’s best efforts and Executive’s full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company Group.
Executive shall perform Executive’s duties, responsibilities and functions for
the Company Group hereunder to the best of Executive’s abilities in a diligent,
trustworthy, professional and efficient manner and shall comply with the
Company’s and its subsidiaries’ policies and procedures in all material
respects. In performing Executive’s duties and exercising Executive’s authority
under this Agreement, Executive shall support and implement the business and
strategic plans approved from time to time by the Board and shall support and
cooperate with the Company’s and its subsidiaries’ efforts to expand their
businesses and operate profitably and in conformity with the business and
strategic plans approved by the Board. During the Employment Period, Executive
shall not serve as an officer, manager or director of, or otherwise perform
services for compensation for, any other person or entity without the prior
written consent of the Board; provided that Executive may serve as an officer,
manager or director of, or otherwise participate in, solely charitable,
educational, welfare, social, religious and civic organizations so long as such
activities do not interfere with Executive’s employment with the Company. 

 

 

 

 

Section 3.         Compensation and Benefits.

 

(a)        During the Employment Period, Executive’s base salary shall be
$475,000.00 per annum or such higher rate as the Board may determine from time
to time (as adjusted from time to time, the “Base Salary”), which salary shall
be payable by the Company in regular installments in accordance with the
Company’s general payroll practices in effect from time to time, but in no event
less frequently than monthly. In addition, during the Employment Period,
Executive shall be entitled to participate in all of the Company’s employee
benefit programs for which senior executive employees of the Company and its
subsidiaries are generally eligible.

 

(b)        During the Employment Period, the Company shall reimburse Executive
for all reasonable business expenses incurred by Executive in the course of
performing Executive’s duties and responsibilities under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

(c)        In addition to the Base Salary, Executive shall be eligible to
receive an annual cash bonus in an amount equal to 100% of the Base Salary for
achievement of target-level performance objectives (“Target Bonus”) (with the
eligible amount of such bonus being more or less than the Target Bonus in the
event of achievement below or above target-performance objectives, in each case
as determined by the Board in its discretion). The annual bonus, to the extent
earned in a given fiscal year as determined in the sole discretion of the Board,
will be paid to Executive within 30 days following the completion of the audit
for such fiscal year during the Employment Period based upon Executive’s
performance and the Company’s achievement of financial, operating and other
objectives set by the Board and communicated to Executive not later than 90 days
after the commencement of the applicable fiscal year.

 

(d)        All amounts payable to Executive as compensation hereunder shall be
subject to all required and customary withholding by the Company and its
subsidiaries.

 

Section 4.         Term.

 

(a)        The Employment Period shall begin on the date of this Agreement and
terminate upon the first to occur of (i) Executive’s resignation, (ii)
Executive’s death or Disability and (iii) the Company’s termination of Executive
for Cause or without Cause.

 

(b)         If the Employment Period is terminated by the Company without Cause
(or by Executive’s resignation within 30 days following a Sale of the Company
(as defined in the LLC Agreement) in which Executive is not retained in his
current or a comparable position at a principal work location located within 75
miles of Executive’s principal work location at the time of such Sale of the
Company), Executive shall be entitled to receive Executive’s Base Salary,
accrued unused vacation (in accordance with the Company’s vacation plan) and
employee benefits through the date of termination and shall not be entitled to
any other salary, compensation or benefits from the Company Group thereafter,
except as follows:

 

 2 

 

 

(i)          subject to the terms and conditions of Section 10, Executive shall
be entitled to continue to receive a cash amount equal to Executive’s Base
Salary, payable in regular payroll installments, and to continue to participate
in health benefit plans for senior executive employees of the Company to the
extent permitted under the terms of such plans and programs and such
participation would not result in excise or other similar taxes payable by the
Company Group or loss of benefits by the Company Group, for a period of 18
months after the date of such termination (the “Severance Period”). As a result
of such termination, Executive shall also be entitled to payment of (x) any
unpaid annual bonus earned for any completed fiscal year (“Prior Year Bonus”),
which bonus shall be payable at such time as such bonus is otherwise payable
pursuant to Section 3(c), and (y) a pro rata bonus for the fiscal year in which
such termination occurs in an amount equal to (A) 100% of the Base Salary,
multiplied by (B) the ratio of the number of days Executive is employed in such
fiscal year to 365 (“Pro Rata Bonus”), which bonus shall be payable in equal
installments over the Severance Period on regular payroll dates. The foregoing
amounts under this Section 4(b)(i) shall be payable to Executive if and only if
Executive has executed and delivered to the Company a general release
substantially in form and substance as set forth in Exhibit A attached hereto
(the “General Release”) and the General Release has become effective and is no
longer subject to revocation within sixty (60) days following the date of such
termination, and only so long as Executive has not revoked or breached the
provisions of the General Release or breached the provisions of Section 5,
Section 6 or Section 7 and does not apply for unemployment compensation
chargeable to the Company or any subsidiary during the Severance Period,

 

(ii)         Executive shall not be entitled to any other salary, compensation
or benefits after termination of the Employment Period, except as otherwise
specifically provided for under the Company’s employee benefit plans or as
expressly required by applicable law, and

 

(iii)        In no event shall Executive be obliged to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under Section 4(b)(i), nor shall the amount of any payment hereunder be reduced
by any compensation earned by the Executive as a result of employment by another
employer.

 

Any amounts payable pursuant to Section 4(b)(i) shall not be paid until the
first scheduled payment date following the date the General Release is executed
and no longer subject to revocation, with the first such payment being in an
amount equal to the total amount to which Executive would otherwise have been
entitled during the period following the date of termination if such deferral
had not been required; provided, however, that any such amounts that constitute
nonqualified deferred compensation within the meaning of Code §409A shall not be
paid until the 60th day following such termination to the extent necessary to
avoid adverse tax consequences under Code §409A, and, if such payments are
required to be so deferred, the first payment shall be in an amount equal to the
total amount to which Executive would otherwise have been entitled during the
period following the date of termination if such deferral had not been required.
Notwithstanding any other provision of this Agreement, if following the
termination of the Employment Period, Executive is entitled to payments or other
benefits under this Section 4(b), but it is later determined that Executive was
terminable for Cause, (i) Executive shall not be entitled to any payments or
other benefits pursuant to this Section 4(b), (ii) any and all payments to be
made by the Company Group shall cease and (iii) any such payments previously
made to Executive shall be returned immediately to the Company by Executive.

 

 3 

 

 

(c)         If the Employment Period is terminated due to Executive’s death,
Disability or resignation, or due to Executive’s termination for Cause,
Executive shall be entitled to receive Executive’s Base Salary, accrued and
unused vacation (in accordance with the Company’s vacation plan), and employee
benefits through the date of such termination and Executive shall not be
entitled to any other salary, compensation or benefits from the Company Group
thereafter, except as otherwise specifically provided for under the Company’s
employee benefit plans or as expressly required by applicable law; provided, if
such termination is due to Executive’s death or Disability, Executive shall also
be entitled to receive any Prior Year Bonus and a Pro Rata Bonus, in each case
as payable at the times provided in Section 4(b)(i).

 

(d)        Except as otherwise expressly provided in this Agreement, all of
Executive’s rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the termination of
the Employment Period shall cease upon such termination or expiration, other
than those expressly required under applicable law (such as COBRA). Nothing
contained herein is intended to limit or otherwise restrict the availability of
any COBRA benefits to Executive required to be provided pursuant to Section 601
of Title I of the Employee Retirement Income Security Act of 1974 and Section
4980B of the Internal Revenue Code. Except as otherwise provided in Section 10,
the Company may offset any undisputed amounts Executive owes the Company Group
against any amounts the Company Group owes Executive.

 

(e)         “Cause” shall mean with respect to Executive one or more of the
following: (i) the commission of a felony or other crime involving moral
turpitude; (ii) the commission of any act or omission involving dishonesty,
disloyalty or fraud with respect to the Company Group; (iii) reporting to work
under the influence of alcohol or illegal drugs, the use of illegal drugs
(whether or not at the workplace) or other repeated conduct causing the Company
Group substantial public disgrace or substantial economic harm; (iv) substantial
and repeated failure to perform duties as reasonably directed by the officer to
which Executive reports or the Board; (v) any intentional act or omission aiding
or abetting a competitor, supplier or customer of the Company Group to the
material disadvantage of the Company Group; (vi) breach of fiduciary duty or
willful misconduct with respect to the Company Group or (vii) any other material
breach of this Agreement; provided, Executive shall be entitled to notice and an
opportunity to cure any act or omission (if curable) under clause (vii) which is
not cured to the Board’s reasonable satisfaction within 30 days after written
notice thereof to Executive.

 

(f)         “Company Group” means the Company and its subsidiaries and, for so
long as the Company is a subsidiary of Holdings, Holdings and its subsidiaries.

 

 4 

 

 

(g)        “Disability” shall mean Executive’s inability to perform the
essential duties, responsibilities and functions of Executive’s position with
the Company and its subsidiaries for such period as entitles Executive to
monthly income replacement benefits under the Company’s long-term disability
plan in which Executive participates; provided, if there shall not be such a
plan in which Executive is a participant, such period shall be for 90
consecutive days or for a total of 180 days during any 12-month period as a
result of any mental or physical illness, disability or incapacity even with
reasonable accommodations for such illness, disability or incapacity provided by
the Company and its subsidiaries or if providing such accommodations would be
unreasonable, all as determined by the Board in its reasonable good faith
judgment. Executive shall cooperate in all respects with the Company if a
question arises as to whether Executive has become disabled (including, without
limitation, submitting to reasonable examinations by one or more medical doctors
and other health care specialists selected by the Company and authorizing such
medical doctors and other health care specialists to discuss Executive’s
condition with the Company).

 

(h)         “Holdings” means HC Group Holdings I, LLC, a Delaware limited
liability company.

 

(i)         “LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings, dated as of April 7, 2015, among the parties from
time to time party thereto, as further amended from time to time pursuant to its
terms.

 

Section 5.         Confidential Information.

 

(a)        Executive acknowledges that the information, observations and data
(including trade secrets) obtained by Executive while employed by the Company
Group both before and after the date of this Agreement concerning the business
or affairs of the Company Group (“Confidential Information”) are the property of
the Company Group. In addition, Executive shall not disclose to any person or
entity or use for Executive’s own purposes any Confidential Information or any
confidential or proprietary information of other persons or entities in the
possession of the Company Group (“Third Party Information”), without the prior
written consent of the Board except as necessary for Executive to discharge
Executive’s duties hereunder as determined in Executive’s reasonable discretion,
unless and to the extent that the Confidential Information or Third Party
Information (i) becomes generally known to and available for use by the public
other than as a result of Executive’s acts or omissions or (ii) is required to
be disclosed pursuant to applicable law or a court order or decree (in which
case Executive shall give prior written notice to the Company of such
disclosure). Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
reasonably request, all memoranda, notes, plans, records, reports, computer
files, disks and tapes, printouts and software and other documents and data (and
copies thereof) embodying or relating to Confidential Information, Third Party
Information, Work Product or the business of the Company Group which Executive
may then possess or have under Executive’s control.

 

(b)        In connection with rendering services to the Company Group hereunder,
Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive learned in connection with any prior
employment with the Company or its affiliates at such time and that Executive is
prohibited from using or disclosing by law or by contract. If at any time during
the Employment Period Executive believes that Executive is being asked to engage
in work that will, or will be likely to, jeopardize any confidentiality or other
obligations Executive may have to former employers, Executive shall immediately
advise the Board so that Executive’s duties can be modified appropriately.

 

 5 

 

 

Section 6.        Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company Group’s
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
(whether alone or jointly with others) while employed by the Company or its
predecessor and its subsidiaries, whether before or after the date of this
Agreement (collectively referred to as “Work Product”), are the property of the
Company or such other member of the Company Group. Executive shall promptly
disclose such Work Product to the Board and, at the Company’s expense, perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, executing and delivering assignments, consents, powers of attorney
and other instruments). Executive acknowledges that all Work Product shall be
deemed to constitute “works made for hire” under the U.S. Copyright Act of 1976,
as amended.

 

In accordance with the Illinois Employee Patent Act, Executive is hereby advised
that this Section 6 regarding the Company Group’s ownership of Work Product does
not apply to any invention for which no equipment, supplies, facilities or trade
secret information of the Company Group was used and which was developed
entirely on Executive’s own time, unless (i) the invention relates to the
business of the Company Group or to any member of the Company Group’s actual or
demonstrably anticipated research or development or (ii) the invention results
from any work performed by Executive for a member of the Company Group.

 

Section 7.         Non-Compete, Non-Solicitation.

 

(a)        As additional consideration for the compensation to be paid to
Executive under this Agreement, Executive acknowledges that during the course of
Executive’s employment with the Company Executive shall have access to and shall
become familiar with the Company Group’s trade secrets and with other
Confidential Information concerning the Company Group and that Executive’s
services have been and shall continue to be of special, unique and extraordinary
value to the Company Group, and therefore, Executive agrees that, during the
Employment Period and for 18 months thereafter (the “Non-compete Period”),
Executive shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, be employed by, or in any
manner engage in, any person, business or entity that engages in the Business or
is otherwise competing with the Company Group as such businesses exist or are
substantially in process on the date of the termination of the Employment
Period, within any geographical area in which a member of the Company Group
engages or substantially plans to engage in such businesses. Nothing herein
shall prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation. For purposes of this Agreement, “Business” shall mean the business
carried on by the Company Group from time to time, and which shall include the
business of providing (i) infusion therapy to patients in their homes or in an
ambulatory infusion suite, (ii) case coordination services for home infusion
therapy and (iii) home infusion network management services.

 

 6 

 

 

(b)         In addition, during the Non-compete Period, Executive shall not
directly or indirectly through another person, business or entity (i) induce or
attempt to induce any employee of the Company Group to leave the employ of the
Company Group, or in any way interfere with the relationship between the Company
Group and any employee thereof, (ii) hire any person who was an employee of the
Company Group at any time during the Employment Period or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company Group to cease doing business with the
Company Group, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company Group.

 

(c)         During the Non-compete Period, Executive shall not make any negative
or disparaging statements or communications regarding the Company Group or any
of their officers, directors or employees, and no member of the Board or the
Holdings board of directors (“Holdings Board”) shall make any negative or
disparaging statements or communications regarding Executive; provided, however,
that nothing in this Section 7(c) shall prevent Executive from providing
truthful testimony or information in any proceeding or in response to any
request from any governmental agency, or judicial, arbitral or self-regulatory
forum, nor prevent the Company Group from assessing Executive’s performance and
sharing such information with Company Group employees and members of the Board
or Holdings Board who have a need to know such information.

 

(d)        If, at the time of enforcement of this Section 7, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in this Section 7 are reasonable and that Executive has reviewed the
provisions of this Agreement with Executive’s legal counsel.

 

(e)        In the event of the breach or a threatened breach by Executive of any
of the provisions of this Section 7, the Company Group would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security). In addition, in the event of a breach or
violation by Executive of this Section 7, the Non-compete Period shall be
extended automatically by the amount of time between the initial occurrence of
the breach or violation and when such breach or violation has been duly cured.

 

 7 

 

 

Section 8.       Additional Acknowledgments. Executive acknowledges that the
provisions of Section 5, Section 6 and Section 7 are in consideration of
employment with the Company, other good and valuable consideration as set forth
in this Agreement and the grant of equity in Holdings to Executive pursuant to
the Unit Award Agreement. Executive also acknowledges that (i) the restrictions
contained in Section 5, Section 6 and Section 7 do not preclude Executive from
earning a livelihood, nor do they unreasonably impose limitations on Executive’s
ability to earn a living, (ii) the business of the Company Group will be
national in scope and (iii) notwithstanding the jurisdiction of formation or
principal office of the Company or residence of any of its executives or
employees (including Executive), it is expected that the Company Group will have
business activities and have valuable business relationships within its industry
throughout the United States. Executive agrees and acknowledges that the
potential harm to the Company Group resulting from the non-enforcement of
Section 5, Section 6 and Section 7 outweighs any potential harm to Executive of
the enforcement of such provisions by injunction or otherwise. Executive
acknowledges that Executive has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this Agreement
and is in full agreement regarding their necessity for the reasonable and proper
protection of the business goodwill, competitive positions and confidential and
proprietary information of the Company Group now existing or to be developed in
the future and that each and every restraint imposed by this Agreement is
reasonable with respect to subject matter, time period and geographical area.

 

Section 9.        Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, (ii)
Executive is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person, business or entity
or any agreement or contract requiring Executive to assign inventions to another
party and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms. Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein.

 

Section 10.       Deferred Compensation Matters.

 

(a)         It is the intent of the Company and Executive that the payments and
benefits under this Agreement shall comply with or be exempt from Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Code §409A”), and accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with or
exempt from Code §409A. Executive agrees and acknowledges that the Company and
its respective Subsidiaries make no representations with respect to the
application of Code §409A and other tax consequences to any payments hereunder
and, by entering into this Agreement, Executive agrees to accept the potential
application of Code §409A and the other tax consequences of any payments made
hereunder.

 

 8 

 

 

(b)        A termination of the Employment Period shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code §409A, and for purposes of any such provision of this Agreement,
references to a “termination”, “termination of the Employment Period”,
“termination of employment” or similar terms shall mean “separation from
service.” Notwithstanding anything to the contrary in this Agreement, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code §409A(a)(2)(B), then with regard to
any payment or the provision of any benefit that is considered deferred
compensation under Code §409A payable on account of a “separation from service,”
such payment or benefit shall not be made or provided until the date which is
the earlier of (A) the expiration of the six (6)-month period measured from the
date of such “separation from service” of Executive, and (B) the date of the
Executive’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 10(b) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(c)        To the extent any reimbursements or in-kind benefits under this
Agreement constitute “non-qualified deferred compensation” for purposes of Code
§409A, (i) all such expenses or other reimbursements under this Agreement shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by Executive, (ii) any right to such
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit and (iii) no such reimbursement, expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(d)         For purposes of Code §409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 30 days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion. Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “non-qualified deferred compensation” for purposes of
Code §409A be subject to offset, counterclaim or recoupment by any other amount
unless otherwise permitted by Code §409A.

 

Section 11.      Survival. Section 4 through Section 24, inclusive, shall
survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.

 

 9 

 

 

Section 12.       Notices. All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made (i) when delivered
personally to the recipient, (ii) when telecopied to the recipient, or delivered
by means of electronic mail (with hard copy sent to the recipient by reputable
overnight courier service (charges prepaid) that same day) if telecopied/emailed
before 5:00 p.m. Chicago, Illinois time on a business day, and otherwise on the
next business day, or (iii) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid). Such
notices, demands, and other communications shall be sent to the Company at the
following address and to Executive at Executive’s Address or to the address for
Executive set forth from time to time in the Company’s books and records (and if
Executive has notified the Company that he or she is represented by legal
counsel in connection with the transactions contemplated hereby, with a copy
(which shall not constitute notice) to such counsel’s address as listed by
Executive on the signature page hereto), or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

 

Option Care Infusion Services, Inc.

3000 Lakeside Drive, Suite 300N

Bannockburn, Illinois 60015

Attention: General Counsel

 

with copies to (which shall not constitute notice):

 

Madison Dearborn Partners, LLC

70 W. Madison St.

Suite 4600

Chicago, IL 60602

Attention: General Counsel

 

and

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Sanford E. Perl, P.C.

   Mark A. Fennell, P.C.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

 10 

 

 

Section 14.     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

Section 15.      Complete Agreement. This Agreement, and any other agreement
expressly referred to herein embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

Section 16.     No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

Section 17.      Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

Section 18.      Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of the Company.

 

Section 19.      Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Illinois, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.

 

Section 20.      Amendment and Waiver. The Original Employment Agreement is
hereby amended, restated and superseded by this Agreement. The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company (as approved by the Board) and Executive, and except as expressly
provided herein, no course of conduct or course of dealing or failure or delay
by any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

 11 

 

 

Section 21.      Insurance. The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable. Executive shall
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and maintain such insurance. Executive hereby
represents that Executive has no reason to believe that Executive’s life is not
insurable at rates now prevailing for healthy men of Executive’s age. The
Company will maintain in strictest confidence all information obtained in
connection with such medical or other examination and use such information only
for the purposes of this Section 21.

 

Section 22.      Withholding Tax Indemnification and Reimbursement of Payments
on Behalf of Executive. The Company Group shall be entitled to deduct or
withhold from any amounts owing from the Company Group to Executive any federal,
state, local or foreign withholding taxes, excise tax or employment taxes
(“Taxes”) imposed with respect to Executive’s compensation or other payments
from the Company Group or Executive’s ownership interest in the Company Group
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).
In the event the Company Group does not make such deductions or withholdings,
Executive shall indemnify the Company Group for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.

 

Section 23.      Waiver of Jury Trial. As a specifically bargained for
inducement for each of the parties hereto to enter into this Agreement (after
having the opportunity to consult with legal counsel), the Company and Executive
each expressly waives the right to trial by jury in any lawsuit or proceeding
relating to or arising in any way from this Agreement or the matters
contemplated hereby.

 

Section 24.    Executive’s Cooperation, During the Employment Period and
thereafter, Executive shall cooperate with the Company Group in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event the Company requires Executive’s cooperation in accordance with this
Section 24, the Company shall reimburse Executive solely for reasonable travel
expenses (including lodging and meals) upon submission of receipts.

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

  OPTION CARE INFUSION SERVICES, INC,       By: /s/ Clifford Berman         Its:
Corporate Secretary         /s/ John Rademacher   John Rademacher

 

  Address of legal counsel, if any to Executive:        

 

 

 

 

Exhibit A

 

GENERAL RELEASE

 

I, John Rademacher, in consideration of and subject to the performance by Option
Care Infusion Services, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), of its obligations under my employment agreement,
effective as of February 23, 2018 (the “Employment Agreement”), do hereby
release and forever discharge as of the date hereof the Company, HC Group
Holdings I, LLC, a Delaware limited liability company (“Holdings”), and their
respective subsidiaries and affiliates and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company, Holdings and their respective subsidiaries and affiliates and the
Company’s and Holdings’ respective direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1.        I understand that any payments or benefits paid or granted to me under
Section 4(b) of the Employment Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I shall not receive the
payments and benefits specified in Section 4(b) of the Employment Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter or breach this General Release. Such
payments and benefits shall not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates. I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date hereof) by virtue of any employment by the Company.

 

2.        Except as provided in paragraph 4 below and except for the provisions
of the Employment Agreement that expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company, Holdings and their respective
subsidiaries (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

 Exhibit A - 1 

 

 

3.        I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

 

4.        I agree that this General Release does not waive or release any rights
or claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Employment Agreement shall not serve as the basis for any claim or
action (including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.        I agree that I am waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever (including, without limitation, reinstatement, back pay, front pay,
attorneys’ fees and any form of injunctive relief). Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law (including, without limitation, the right
to file an administrative charge or participate in an administrative
investigation or proceeding); provided that I disclaim and waive any right to
share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding.

 

6.        In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including, without limitation, those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Employment Agreement. I
further agree that in the event I should bring a Claim seeking damages against
the Company or any other Released Party, or in the event I should seek to
recover against the Company or any other Released Party in any Claim brought by
a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law. I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release.

 

7.        I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any other Released Party or myself of any
improper or unlawful conduct.

 

 Exhibit A - 2 

 

 

8.        I agree that I will forfeit all amounts payable by the Company,
Holdings and their respective subsidiaries pursuant to the Employment Agreement
if I challenge the validity of this General Release. I also agree that if I
violate this General Release by suing the Company or any other Released Parties,
I shall pay all costs and expenses of defending against the suit incurred by the
Released Parties (including, without limitation, reasonable attorneys’ fees, and
return all payments received by me pursuant to the Employment Agreement).

 

9.         I agree that this General Release and the Employment Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Employment Agreement, except to my immediate family
and any tax, legal or other counsel I have consulted regarding the meaning or
effect hereof or as required by law, and I shall instruct each of the foregoing
not to disclose the same to anyone. Notwithstanding anything herein to the
contrary, each of the parties (and each affiliate and person acting on behalf of
any such party) agree that each party (and each employee, representative, and
other agent of such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of this transaction
contemplated in this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to such party or such person relating
to such tax treatment and tax structure, except to the extent necessary to
comply with any applicable federal or state securities laws. This authorization
is not intended to permit disclosure of any other information including (without
limitation) (i) any portion of any materials to the extent not related to the
tax treatment or tax structure of this transaction, (ii) the identities of
participants or potential participants in this Agreement, (iii) any financial
information (except to the extent such information is related to the tax
treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction.

 

10.      The non-disclosure provisions in this General Release do not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission, the National Association of Securities Dealers, Inc., any
other self-regulatory organization or governmental entity.

 

11.      I affirm my obligations of confidentiality under Section 5 of the
Employment Agreement. I agree not to disparage the Company Group or any of their
past or present affiliates, investors, officers, managers, directors or
employees. I further agree that as of the date hereof, I have returned to the
Company and Holdings any and all property, tangible or intangible, relating to
their respective subsidiaries’ business, which I possessed or had control over
at any time (including, but not limited to, company-provided credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that I
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.

 

 Exhibit A - 3 

 

 

12.      Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims (a) arising out of any breach by the Company or by any Released Party
of the Employment Agreement after the date hereof, (b) respecting my rights of
indemnification and coverage as an insured under directors and officers
liability insurance or pursuant to the limited liability agreement of Holdings,
(c) any accrued and vested benefits in accordance with the employee benefits
plans in which I am a participant, (d) unpaid expenses subject to reimbursement
in accordance with Section 3(b) of the Employment Agreement, (e) pursuant to my
rights not to be disparaged under Section 7(c) of the Employment Agreement and
(f) respecting my member units in Holdings (or any successor).

 

13.      Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14.      Holdings shall be an express third-party beneficiary of this General
Release.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)I HAVE READ IT CAREFULLY;

 

(b)I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c)I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)I HAVE BEEN ADVISED IN WRITING BY MEANS OF THIS GENERAL RELEASE AGREEMENT TO
CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER
CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN
VOLITION;

 

(e)I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _________ __, ____ TO CONSIDER IT AND THE
CHANGES MADE SINCE THE _____________ __, ____ VERSION OF THIS GENERAL RELEASE
ARE NOT MATERIAL AND SHALL NOT RESTART THE REQUIRED 21-DAY PERIOD [or] I HAVE
ELECTED TO SIGN THIS RELEASE PRIOR TO THE END OF SUCH 21-DAY PERIOD;

 

 Exhibit A - 4 

 

 

(f)THE CHANGES TO THE EMPLOYMENT AGREEMENT SINCE _______ __, _____ EITHER ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

(g)I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

(h)I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY ATTORNEY RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i)I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:             John Rademacher

 



 Exhibit A - 5 

 